United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1234
                                   ___________

Michael Thomas; Fredrick Newell;        *
Brian Conover,                          *
                                        *
             Appellants,                *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
City of Saint Paul,                     *
                                        *    [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: November 14, 2008
                                Filed: March 26, 2009
                                 ___________

Before WOLLMAN, BEAM, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Appellants Michael Thomas, Fredrick Newell and Brian Conover (collectively,
"Appellants") appeal an adverse grant of summary judgment on their race
discrimination and equal protection claims against the City of Saint Paul (the City).
The Appellants, three African-American business owners operating independent
businesses in the St. Paul area, contend the City intentionally discriminated against
them on the basis of their race through its contracting and procurement procedures.

       Appellants' claims center primarily around the City's enforcement (or alleged
lack thereof) of its Vendor Outreach Program (VOP). In the early 1990s, several
studies indicated certain business groups were awarded a disproportionately low
number of contracts to provide goods and perform construction-related and other
services for the City. As a result, The City enacted the VOP to encourage
participation by minority-owned, women-owned and economically disadvantaged
small businesses in city projects, and to assist those groups in securing a more
representative number of municipal contracts. Various provisions of the VOP
authorize the City to set goals for involvement by the targeted business groups in city
projects, encourage general contractors to utilize these groups as subcontractors on
certain projects, and take various other measures intended to remedy the effects of
past discrimination and to prevent future discrimination in the City's contracting and
procurement programs.

       Notwithstanding the City's enactment of the VOP, Appellants (VOP-certified
minority business owners at all relevant times) have been largely unsuccessful in their
efforts to obtain contracts to perform services for the City. They attribute that lack of
success to race-based animus in the contract-letting process. To that end, Appellants
sued the City for intentional race discrimination in violation of 42 U.S.C. §§ 1981,
1983, 2000d, the Equal Protection Clause of the Fourteenth Amendment and the
Minnesota Human Rights Act. After discovery, the district court1 granted summary
judgment for the City on all claims. The district court first concluded Appellants
failed to show a cognizable injury fairly traceable to unlawful action by the City, as
required to confer standing. Alternatively, the district court concluded the City was
entitled to summary judgment on all claims because Appellants' evidence failed to
create a genuine factual issue as to whether the City intentionally treated Appellants
less favorably because of their race. This appeal followed.




      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.

                                          -2-
       We review the district court's grant of summary judgment de novo, applying the
same standard as the district court. Wingate v. Gage County Sch. Dist., 528 F.3d
1074, 1078 (8th Cir. 2008). Thus, we take the evidence in the light most favorable to
Appellants, the non-moving parties, and affirm summary judgment in the City's favor
only if "'there is no genuine issue as to any material fact and . . . [the City] is entitled
to judgment as a matter of law.'" STL 300 N. 4th, LLC v. Value St. Louis Assocs.,
L.P., 540 F.3d 788, 792 (8th Cir. 2008) (first alteration in original) (quoting Fed. R.
Civ. P. 56(c)). Applying those standards here after having carefully reviewed the
record, the parties' arguments, and the applicable legal authorities, we affirm. Even
assuming Appellants have standing to pursue their claims, we find no reversible error
in the court's alternate disposition of those claims. Accordingly, the judgment of the
district court is affirmed. See 8th Cir. R. 47B.
                          ______________________________




                                            -3-